Stephens, J.
1. A corporation may transact business within its corporate powers in a name other than its legally authorized corporate name. Saunders System v. Drive It Yourself Co., 158 Ga. 1 (123 S. E. 132) ; Home Machine & Foundry Co. v. Davis Foundry & Machine Works, 135 Ga. 18 (3) (68 S. E. 800); McClain v. Georgian Co., 17 Ga. App. 648 (3) (87 S. E. 1090); 14 C. J. 591.
2. The officers of a corporation who transact its business under an assumed or trade name are not liable to a person dealing with them as a corporation in ignorance of this fact for a debt contracted by them under the assumed name, upon the theory that they are partners, having assumed to act as a corporation before having complied with the statutory requirements prerequisite to their organization as a corporation legally *86authorized, to do business. Pilsen Brewing Co. v. Wallace, 291 Ill. 59 (125 N. E. 714, 8 A. L. R. 579).
Decided February 18, 1926.
Henry B. Goetchius, Titus & Delete, for plaintiff.
3. In a suit against named persons, which seeks to recover against them as partners upon a contract made by them with the plaintiff in behalf of a purported corporation styled Wight & Jones Company, where it appears from undisputed evidence that the plaintiff contracted with Wight & Jones Company as a corporation, that the name Wight & Jones Company was but an assumed or trade name of an existing corporation styled Wight-Jones Seed & Implement Company, and that the contract sued on was executed by the corporation acting in its assumed or trade name through the defendants as its legally authorized officers, a verdict for the defendants was properly directed.
4. No error appears.

Judgment affirmed.


Jenlcins, P. J., and Bell, J., ooneur.